Title: From Thomas Jefferson to John Jay, 11 April 1783
From: Jefferson, Thomas
To: Jay, John


        
          Dr Sir
          Philadelphia Apr. 11. 1783.
        
        In a letter which I did myself the honor of writing you by the Chevalr. de Chastellux I informed you of my being at this place with an intention of joining you in Paris. But the uncommon  vigilance of the enemy’s cruisers immediately after the departure of the French fleet deterred every vessel from attempting to go out. The arrival of the preliminaries soon after shewed the impropriety of my proceeding, and I am just now setting out on my return to Virga. I cannot however take my departure without paying to yourself and your worthy collegues my homage for the good work you have completed for us, and congratulating you on the singular happiness of having borne so distinguished a part both in the earliest and latest transactions of this revolution. The terms obtained for us are indeed great, and are so deemed by your country, a few ill designing debtors excepted. I am in hopes you will continue at some one of the European courts most agreeable to yourself that we may still have the benefit of your talents. I took the liberty in my letter of suggesting a wish that you would be so kind as to engage lodgings for me. Should you have given yourself this trouble, I beg leave to return you my thanks and to ask the favour of you to communicate the amount of their hire to Mr. Rob. Morris of this city who will immediately remit it to you as I lodge money in his hands for this purpose. Accept my warmest wishes for your happiness and be assured of the sincerity with which I have the honor to be Dr Sir Your mo. ob. & mo. hble. servt. I beg to be affectionately remembered to Dr. F[ranklin]. and Mr. A[dams]. if they be still with you.
      